COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-458-CV

IN RE AAA WORLD FURNITURE, LLC,                                     RELATORS
ALI MAVANI AND SALIM VIRANI

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                     PER CURIAM


PANEL: DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: December 23, 2008




  1
      … See T EX. R. A PP. P. 47.4.